                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ENERTRODE, INC.,                                   Case No. 16-cv-02458-HSG
                                   8                        Plaintiff,                         ORDER REGARDING REVISED
                                                                                               JOINT FILING ON DISPUTED
                                   9                 v.                                        CITATIONS TO EVIDENCE
                                  10        GENERAL CAPACITOR CO. LTD, et al.,                 Re: Dkt. No. 279
                                  11                        Defendants.

                                  12               On November 8, 2018, the parties submitted a joint filing regarding disputed deposition
Northern District of California
 United States District Court




                                  13   testimony designations. See Dkt. No. 279.1 Having considered the parties’ arguments, the Court
                                  14   rules on the admissibility of the deposition designations as follows2:
                                  15
                                           RELATED
                                  16                       DEPONENT          DESIGNATION RULING
                                           EXHIBIT
                                  17       Ex. 1           Lewis, Darrell 12:23–14:12           Objection overruled

                                  18       Ex. 2           Lewis, Darrell 51:04–21              Objection overruled

                                  19       Ex. 3           Lewis, Darrell 84:03–85:10           Objections overruled
                                  20       Ex. 4           Lewis, Darrell 89:07–15              Objections overruled
                                  21       Ex. 6           Lewis, Darrell 95:04–101:01          Objection overruled
                                  22
                                           Ex. 7           Lewis, Darrell 101:02–20             Objection overruled
                                  23
                                           Ex. 9           Lewis, Darrell 102:17–24             Objection overruled
                                  24
                                           Ex. 10          Lewis, Darrell 102:25–103:05         Objections overruled
                                  25

                                  26
                                  27   1
                                        Attachments to the joint filing were submitted on November 9, 2018. See Dkt. Nos. 280–81.
                                       2
                                  28    The Court does not address withdrawn designations or objections. Nor does the Court address
                                       uncontested counter-designations.
                                       Ex. 11   Lewis, Darrell 103:10–104:14       Objection overruled
                                   1

                                   2   Ex. 12   Lewis, Darrell 105:02–106:13       Overruled as to foundation objection.
                                                                                   Sustained as to hearsay testimony.
                                   3
                                       Ex. 14   Lewis, Darrell 114:04–115:13       Objections overruled
                                   4
                                       Ex. 15   Lewis, Darrell 115:18–116:04       Objection overruled
                                   5
                                       Ex. 18   Lewis, Darrell 135:19–22           Objections overruled
                                   6
                                       Ex. 19   Lewis, Darrell 147:24–149:03       Objections overruled
                                   7

                                   8   Ex. 21   Zhao, Wei     23:04–22             Cross-designation approved

                                   9   Ex. 22   Zhao, Wei     24:07–17             Objection overruled

                                  10   Ex. 24   Zhao, Wei     77:10–13             Objection overruled
                                  11   Ex. 25   Zhao, Wei     85:24–86:12          Objections overruled
                                  12   Ex. 27   Zhao, Wei     98:15–99:03          Objections overruled
Northern District of California
 United States District Court




                                  13
                                       Ex. 28   Zhao, Wei     106:25–107:17        Overruled as to both foundation and hearsay
                                  14                                               objections. For hearsay objection: Not
                                                                                   offered for the truth of the matter asserted,
                                  15                                               but subject to a limiting instruction
                                  16   Ex. 29   Zhao, Wei     119:24–120:05        Overruled as to both relevance and hearsay
                                                                                   objections. For hearsay objection: Not
                                  17
                                                                                   offered for the truth of the matter asserted,
                                  18                                               but subject to a limiting instruction.

                                  19   Ex. 30   Zhao, Wei     134:09–139:22        Overruled. To the extent out-of-court
                                                                                   statements are attributable to Zhong, those
                                  20                                               are opposing party’s statements, which are
                                                                                   not hearsay. See FRE 801(d)(2). To the
                                  21                                               extent out-of-court statements are
                                  22                                               attributable to others, Plaintiffs did not
                                                                                   provide particularized hearsay objections.
                                  23
                                       Ex. 31   Zhao, Wei     142:19–144:12        Objections overruled
                                  24
                                       Ex. 32   Zhao, Wei     145:01–146:15        Objections overruled
                                  25
                                       Ex. 33   Zhao, Wei     146:21–147:14        Objection overruled
                                  26
                                  27   Ex. 35   Zhao, Wei     150:22–151:17        As to the relevance objection, the parties
                                                                                   appear to agree on the exclusion of
                                  28                                               “[c]ounsel banter.” Overruled as to the
                                                                               2
                                                                                        hearsay objection: Not offered for the truth
                                   1                                                    of the matter asserted, but subject to a
                                   2                                                    limiting instruction.

                                   3    Ex. 36       Zhao, Wei      151:18–152:09       Objections overruled

                                   4    Ex. 37       Zhao, Wei      153:21–154:04       Overruled: Not offered for the truth of the
                                                                                        matter asserted, but subject to a limiting
                                   5                                                    instruction.
                                   6
                                        Ex. 38       Zhao, Wei      154:05–155:25       Objection overruled
                                   7
                                        Ex. 39       Zhong, Linda   289:06–10           Overruled as to both non-responsive and
                                   8                                                    hearsay objections. For hearsay objection:
                                                                                        Not offered for the truth of the matter
                                   9                                                    asserted, but subject to a limiting
                                                                                        instruction.
                                  10

                                  11    Ex. 40       Zhong, Linda   429:11–13           Cross-designation approved

                                  12    Ex. 41       Zhong, Linda   519:16–520:6        Cross-designation approved
Northern District of California
 United States District Court




                                  13

                                  14         IT IS SO ORDERED.

                                  15   Dated: 11/10/2018

                                  16                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                  17                                               United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
